Title: From James Madison to Isaac Cox Barnet, 12 November 1802
From: Madison, James
To: Barnet, Isaac Cox



private
Sir
Washington Novr. 12. 1802
Your letter of Sepr. 10. has just been recd. I am glad to find that the appointment given you, proves so acceptable. Since it was forwarded, a vacancy in the consulate at Havre has come into view; and I am authorized by the President to enquire whether that place would be preferred by you to Antwerp. It is desireable that your answer on this point should be delayed as little as possible, that the final arrangements for both places may be ready before the rising of Congress, which is fixed at the 3d. of march next. I am Sir very respectfully Your Obedt. hble servt.
James Madison
 

   
   RC (owned by American Museum of Historical Documents, Las Vegas, Nev., 1988); letterbook copy (DNA: RG 59, IC, vol. 1). RC docketed by Barnet, “Received March 5th 1803 / Answer’d.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:567.


